UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2011 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Zacks All-Cap Core Fund Zacks Market Neutral Fund Zacks Small-Cap Core Fund ANNUAL REPORT November 30, 2011 Zacks All-Cap Core Fund Zacks Market Neutral Fund Zacks Small-Cap Core Fund Each a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 5 Schedules of Investments 8 Statements of Assets and Liabilities 24 Statements of Operations 26 Statements of Changes in Net Assets 28 Statement of Cash Flows 31 Financial Highlights 32 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 45 Supplemental Information 46 Fund Expenses 51 This report and the financial statements contained herein are provided for the general information of the shareholders of the Zack All-Cap Core Fund, the Zacks Market Neutral Fund, and the Zacks Small-Cap Core Fund.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Shareholder Letter Performance as of November 30, 2011 Average Annual Total Returns One Year One Year Since Inception1 Since Inception1 Ticker With Sales Load Without Sales Load With Sales Load Without Sales Load Zacks All-Cap Core Fund Class A CZOAX 1.45% 7.64% 0.80% 1.81% Russell 3000 Index2 n/a 7.00% n/a 2.15% Gross Expense Ratio3: 2.25% Zacks Market Neutral Fund Class A ZMNAX -1.82% 4.18% -4.76% -3.06% Citigroup 3-Month T-Bill Index2 n/a 0.09% n/a 0.27% Gross Expense Ratio3: 4.38% Three Months Three Months Since Inception1 Since Inception1 With Sales Load Without Sales Load With Sales Load Without Sales Load Zacks Small-Cap Core Fund ZSCCX n/a 3.19% n/a -7.40% Russell 2000 Index2 n/a 1.86% n/a -10.37% Gross Expense Ratio3:1.87% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor’s shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.To obtain performance information current to the most recent month-end, please call 1-888-453-4003. 1. The inception date of the Zacks All-Cap Core Fund (formerly known as the Zacks Multi-Cap Opportunities Fund) is December 5, 2005.The inception date of the Zacks Market Neutral Fund is July 24, 2008.The inception date of the Zacks Small-Cap Core Fund is June 30, 2011. 2. The Russell 3000 Index is a broadly diversified and unmanaged index that tracks the performance of approximately 3,000 of the largest publicly-traded U.S. stocks. The Citigroup 3-Month T-Bill Index consists of equal dollar amounts of three-month Treasury bills that are purchased at the beginning of each of three consecutive months. As each bill matures, all proceeds are rolled over or reinvested in a new three-month bill. Index returns reflect the reinvestment of all distributions.The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe.The Russell 2000 Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index.It is not possible to invest directly in an index. 3. Zacks Investment Management, Inc. has contractually agreed to waive a portion of its advisory fees and/or assume certain expenses so that Total Annual Fund Operating Expenses for each Fund do not exceed 1.65% with respect to Class A Shares for the Zacks All-Cap Core Fund and the Zacks Market Neutral Fund and does not exceed 1.39% for the Zacks Small-Cap Core Fund. A 2.00% redemption fee may apply for Fund Shares redeemed within 30 days of purchase.The maximum sales charge for Class A Shares of each Fund is 5.75%.The performance returns reflect a fee waiver in effect and without the fee waiver, returns would have been reduced. Performance of Fund classes will differ. The Zacks Funds are distributed by Grand Distribution Services, LLC.This material must be preceded or accompanied by a current prospectus. 1 Dear Shareholders: We are pleased to provide the annual report for the Zacks Market Neutral Fund and the Zacks All-Cap Core Fund for the one year period ending November 30, 2011. During the past year the firm has maintained its investment methodology of using earnings estimate revisions in the investment process which seeks to generate returns in excess of the funds’ benchmarks. Market Neutral Fund We believe the Zacks Market Neutral Fund put in a respectable showing for the report period. The 4.18% net annual return exceeded the Fund’s benchmark, the three month T-Bills, and also outperformed most U.S. equity market indices. The year was characterized by extreme and record breaking volatility throughout most of the year. The volatility was largely due to constant investor focus on worldwide macro issues; Europe’s sovereign debt crisis, U.S. debt downgrade and budget impasses, slowing Chinese growth and worldwide recession fears. The year also had its fill of natural disasters, and geopolitical conflicts combined with daily terrorist activities throughout the world.The Fund was not immune from these factors. This type of investment environment produced a high degree of correlation among U.S. stocks and asset classes in general. If one listened to the financial discourse, the phrase heard frequently was, “risk on” or conversely “risk off”. ZMNAX’s mantra is to stay “risk adverse”. In other words we seek to maintain complete market neutrality striving to avoid even the slightest exposures. We were very fortunate to be able to produce what we consider a meaningful return in a highly correlated stock market and without any benefit from higher interest rates. I think it’s a testament to the discipline at Zacks Investment Management. All-Cap Core Fund The Zacks All-Cap Core Fund net of fees and expenses returned 7.64% for the report period. The return was slightly ahead of its Benchmark, the Russell 3000, which returned 7.00% while matching the S&P 500 return of 7.83%. The investment environment for most of 2011 was marked by extreme volatility and uncertainty.As highlighted in the comments on our Market Neutral Fund the clear risk was to the downside. In the absence of any strong sector signals from our bottom/up stock selection analyses, we stayed closely market weighted with regard to sector weightings, with a slight underweight in financials and a slight overweight in consumer staples. Our stock selection process continued to favor larger cap, dividend and value oriented companies producing an overall Fund beta1 of 1.00. We feel more optimistic towards the potential for stock market gains in 2012 than at the onset of 2011. While none of the 2011 market concerns mentioned above have been resolved, their risk seems to have been quantified with 1 Betais a measure of the volatility of a portfolio relative to the overall market. A beta less than 1.0 indicates lower risk than the market; a beta greater than 1.0 indicates higher risk than the market. It is most reliable as a risk measure when the return fluctuations of the portfolio are highly correlated with the return fluctuations of the index chosen to represent the market. 2 solutions progressing. The European Union appears to recognize and agree on the necessity of a closer fiscal union and a greater role for the European Central Bank in solving their economic problems. Everyone seems to understand the solution will take time to implement and expects a recessionary year for most European economies. We think one should never underestimate the power of the market’s discounting function, meaning a moderate European recession is already priced into the markets. In the good ol’ U.S.A., one can see the signs of an improving economy in all recent economic data. The U.S.A. is even adding manufacturing jobs highlighted by several announcements of Japanese and European automakers adding/expanding production. While the U.S.A. is not by any stretch the low-cost producer, productivity gains driven by automation and a highly skilled workforce have seemingly resulted in creating an extremely efficient manufacturing base. Housing seems to be bottoming; supported by employment on the mend, the lowest mortgage rates in modern times, decade low apartment vacancies and an accommodative Federal Reserve looking for ways to boost the housing market. The emerging economies should continue expanding during 2012, albeit at a somewhat slower pace. Overall, it looks like it will be a difficult first quarter with huge amounts of European refinancing to be digested and several major geopolitical issues to be resolved. We believe 2012 should show a marked improvement, however, only time will tell. Small-Cap Core Fund The Zacks Small-Cap Core Fund returned -7.40% gross since its inception on June 30, 2011. The return was ahead of its Benchmark, the Russell 2000 index which returned -10.37% during this period. The period was marked by extreme volatility in the markets with daily fund returns ranging from losses of more than 8% to gains of more than 7%. It was also remarkable that only 30% of the days produced gains or losses less than 1%. In such an environment, keeping our investment discipline and not responding to the market volatility by trying to time the market either through altering the cash levels or by taking major sector bets helped us ride through the volatility and perform better than our benchmark. Geopolitical events, European debt crisis and uncertainties about US economic growth during this period increased risk aversion on part of investors causing riskier smaller cap stocks to underperform larger cap stocks. In 2012, if the US and world economy enters a stable growth path and further deterioration of European debt crisis is prevented, increased risk appetite on part of investors would produce better returns for smaller cap stocks. If you require additional information about our Funds, please visit our website at www.zacksfunds.com. We appreciate your investment in Zacks Funds and your continued confidence in our process. Sincerely, Ben Zacks Mitchell Zacks Portfolio Co-Manager Portfolio Co-Manager Zacks Funds Zacks Funds 3 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. Investment Risk. An investment in the Funds is subject to risks, and you could lose money on your investment. There can be no assurance that a Fund will achieve its investment objective. Equity Risk. A principal risk of investing in the Funds is equity risk, which is the risk that the value of the securities held by a Fund will fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by a Fund participate, or factors relating to specific companies in which a Fund invests. Risks of Mid-Cap and Small-Cap Companies. The securities of small-cap or mid-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger companies or the market averages in general. In addition, such companies typically are subject to a greater degree of change in earnings and business prospects than are larger, more established companies. Income and Distribution Risk. The income that shareholders receive from a Fund through annual distributions is based primarily on the dividends and interest the Fund earns from its investments. Dividend payments a Fund receives can vary widely and there is no guarantee that they will be paid at all. Foreign Investment Risk. Although the Funds will limit their investment in securities of foreign issuers to ADRs and Canadian issuers, a Fund’s investment in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers. Adverse political, economic or social developments could undermine the value of a Fund’s investments or prevent a Fund from realizing the full value of its investments. Short Sales Risk.As part of its investment strategies, the Zacks Market Neutral Fund will sell stocks short.There are risks involved in selling stock short including the possibility that the Fund may not be able to close out a short position at a particular time or at a particular price.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. Please refer to the prospectus for more complete risk information.In addition to the risks described, there are certain other risks related to investing in the Funds. These risks are described further in the Prospectus and Statement of Additional Information. 4 Zacks All-Cap Core Fund FUND PERFORMANCE November 30, 2011 This graph compares a hypothetical $10,000 investment in the Fund's Class A shares, made at its inception and including payment of the maximum sales charge of 5.75%, with a similar investment in the Citigroup 3 Month T-Bill Index.Results include the reinvestment of all dividends and capital gains.Results for the Fund's Class C shares would be different. The Russell 3000 Index is a broad representation of the U.S. equity market.The index does not reflect expenses, fees or sales charges, which would lower performance.The index is unmanaged and it is not possible to invest in an index.Index data source: www.russell.com. Average Annual Total Returns as of November 30, 2011 Since Inception* Share Class One Year Three Years Five Years (annualized) Unadjusted for sales charges or CDSC Class A 7.64% 11.50% 0.16% 1.81% Class C 6.91% 10.69% -0.58% 1.04% Adjusted for the maximum sales charge or CDSC Class A 1.45% 9.32% -1.02% 0.80% Class C 5.91% 10.69% -0.58% 1.04% Russell 3000 Index 7.00% 15.29% 0.06% 2.15% * Inception date 12/5/05. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Total returns adjusted for the maxium sales charge or CDSC reflect payment of the maximum sales charge of 5.75% for Class A shares and the contingent deferred sales charge of 1.00% for Class C shares if redeemed within 12 months of purchase and 0.50% if Class C shares are redeemed during months 13-18.The total returns of individual share classes will differ due to varying sales charges and expenses between the classes.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fundshares is not reflected in the total returns. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 5 Zacks Market Neutral Fund FUND PERFORMANCE November 30, 2011 This graph compares a hypothetical $10,000 investment in the Fund's Class A shares, made at its inception and including payment of the maximum sales charge of 5.75%, with a similar investment in the Citigroup 3 Month T-Bill Index.Results include the reinvestment of all dividends and capital gains.Results for the Fund's Class C shares would be different. The Citigroup 3 Month T-Bill Index consists of equal dollar amounts of three-month Treasury bills that are purchased at the beginning of each of three consecutive months. As each bill matures, all proceeds are rolled over or reinvested in a new three-month bill. It is not possible to invest directly in an index.Performance for the Citigroup 3 Month T-Bill Index is not available from 7/24/08 (the Fund's inception date).For that reason, performance for the benchmark is shown from July 31. 2008. Average Annual Total Returns as of November 30, 2011 Share Class One Year Two Years Three Years Since Inception* (annualized) Unadjusted for sales charges or CDSC Class A 4.18% 1.76% -2.67% -3.06% Class C 3.39% 1.01% -3.41% -3.77% Adjusted for the maximum sales charge or CDSC Class A -1.82% -1.20% -4.57% -4.76% Class C 2.39% 1.01% -3.41% -3.77% Citigroup 3 Month T-Bill Index 0.09% 0.11% 0.14% 0.27% * Inception date 7/24/08. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Total returns adjusted for the maxium sales charge or CDSC reflect payment of the maximum sales charge of 5.75% for Class A shares and the contingent deferred sales charge of 1.00% for Class C shares if redeemed within 12 months of purchase and 0.50% if Class C shares are redeemed during months 13-18.The total returns of individual share classes will differ due to varying sales charges and expenses between the classes.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fundshares is not reflected in the total returns. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 6 Zacks Small-Cap Core Fund FUND PERFORMANCE November 30, 2011 This graph compares a hypothetical $10,000 investment in the Fund's shares, made at its inception and including a similar investment in the Russell 2000 Index.Results include the reinvestment of all dividends and capital gains. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index.Index data source: www.russell.com. Average Annual Total Returns as of November 30, 2011 Since Inception* 3 Months (cumulative) Zacks Small-Cap Core Fund 3.19% -7.40% Russell 2000 Index 1.86% -10.37% * Inception date 6/30/11 The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 7 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value COMMON STOCKS – 98.3% CONSUMER DISCRETIONARY – 11.2% BorgWarner, Inc.* $ Dollar Tree, Inc.* Goodyear Tire & Rubber Co.* Limited Brands, Inc. Macy's, Inc. McDonald's Corp. Ross Stores, Inc. Time Warner, Inc. Ulta Salon Cosmetics & Fragrance, Inc.* Viacom, Inc. - Class B Walt Disney Co. CONSUMER STAPLES – 12.7% Coca-Cola Co. Colgate-Palmolive Co. Corn Products International, Inc. Dr. Pepper Snapple Group, Inc. H.J. Heinz Co. Hain Celestial Group, Inc.* JM Smucker Co. Kimberly-Clark Corp. Kroger Co. McCormick & Co., Inc. Tyson Foods, Inc. - Class A Wal-Mart Stores, Inc. ENERGY – 11.8% Apache Corp. Carrizo Oil & Gas, Inc.* Chevron Corp. Clean Energy Fuels Corp.* Exxon Mobil Corp. Halliburton Co. Hess Corp. Marathon Oil Corp. Oil States International, Inc.* Royal Dutch Shell PLC - ADR Schlumberger Ltd. Valero Energy Corp. 8 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value FINANCIALS – 12.3% American Express Co. $ Ares Capital Corp. BlackRock, Inc. Hospitality Properties Trust - REIT Invesco Ltd. Jones Lang LaSalle, Inc. JPMorgan Chase & Co. Marsh & McLennan Cos., Inc. MetLife, Inc. Rayonier, Inc. - REIT Senior Housing Properties Trust - REIT Toronto-Dominion Bank Travelers Cos., Inc. U.S. Bancorp HEALTH CARE – 12.1% Air Methods Corp.* Amgen, Inc. CIGNA Corp. HCA Holdings, Inc.* McKesson Corp. Merck & Co., Inc. Mettler-Toledo International, Inc.* Myriad Genetics, Inc.* Perrigo Co. Pfizer, Inc. Sirona Dental Systems, Inc.* St. Jude Medical, Inc. Teva Pharmaceutical Industries Ltd. - ADR Watson Pharmaceuticals, Inc.* INDUSTRIALS – 7.7% Acacia Research Corp.* Aecom Technology Corp.* Deere & Co. Illinois Tool Works, Inc. MasTec, Inc.* Middleby Corp.* Norfolk Southern Corp. Raytheon Co. 9 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value INDUSTRIALS (Continued) Snap-On, Inc. $ Stanley Black & Decker, Inc. Steelcase, Inc. - Class A United Parcel Service, Inc. - Class B INFORMATION TECHNOLOGY – 19.1% Altera Corp. Apple, Inc.* Autodesk, Inc.* CACI International, Inc. - Class A* Coherent, Inc.* eBay, Inc.* EMC Corp.* Finisar Corp.* Google, Inc. - Class A* IAC/InterActiveCorp Intel Corp. International Business Machines Corp. JDA Software Group, Inc.* KLA-Tencor Corp. Mentor Graphics Corp.* Nuance Communications, Inc.* Open Text Corp.* Oracle Corp. RADWARE Ltd.* Solera Holdings, Inc. Symantec Corp.* TIBCO Software, Inc.* VeriFone Systems, Inc.* MATERIALS – 3.8% Ashland, Inc. Barrick Gold Corp. Monsanto Co. PPG Industries, Inc. TELECOMMUNICATION SERVICES – 2.6% AT&T, Inc. 10 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value TELECOMMUNICATION SERVICES (Continued) Vodafone Group PLC - ADR $ UTILITIES – 5.0% American States Water Co. California Water Service Group Northeast Utilities Pinnacle West Capital Corp. Southern Co. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $17,610,100) EXCHANGE-TRADED FUNDS – 0.5% SPDR KBW Regional Banking ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $100,797) Principal Amount Value SHORT-TERM INVESTMENTS – 2.3% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $468,060) TOTAL INVESTMENTS – 101.1% (Cost $18,178,957) Liabilities in Excess of Other Assets – (1.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 11 All-Cap Core Fund SUMMARY OF INVESTMENTS As of November 30, 2011 Security Type/Sector Percent of Total Net Assets Common Stocks Information Technology 19.1% Consumer Staples 12.7% Financials 12.3% Health Care 12.1% Energy 11.8% Consumer Discretionary 11.2% Industrials 7.7% Utilities 5.0% Materials 3.8% Telecommunication Services 2.6% Total Common Stocks 98.3% Exchange-Traded Funds 0.5% Short-Term Investments 2.3% Total Investments 101.1% Liabilities in Excess of Other Assets (1.1)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 12 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value COMMON STOCKS – 90.2% CONSUMER DISCRETIONARY – 16.9% Darden Restaurants, Inc.1 $ Dick's Sporting Goods, Inc.*1 Dollar Tree, Inc.*1 G-III Apparel Group Ltd.*1 Grupo Televisa SA - ADR1 Interpublic Group of Cos., Inc.1 Kohl's Corp.1 Lennar Corp. - Class A1 Macy's, Inc.1 Red Robin Gourmet Burgers, Inc.*1 Ross Stores, Inc.1 TJX Cos., Inc.1 VF Corp.1 Viacom, Inc. - Class B1 CONSUMER STAPLES – 9.8% Coca-Cola Enterprises, Inc.1 Corn Products International, Inc.1 H.J. Heinz Co.1 Hain Celestial Group, Inc.*1 JM Smucker Co.1 Kraft Foods, Inc. - Class A1 Kroger Co.1 ENERGY – 1.0% Tenaris S.A. - ADR1 FINANCIALS – 3.1% Hospitality Properties Trust - REIT1 Rayonier, Inc. - REIT1 U.S. Bancorp1 HEALTH CARE – 14.2% Abbott Laboratories1 Bio-Rad Laboratories, Inc. - Class A*1 CIGNA Corp.1 HCA Holdings, Inc.*1 McKesson Corp.1 Merck & Co., Inc.1 Orthofix International NV*1 13 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value HEALTH CARE (Continued) Teva Pharmaceutical Industries Ltd. - ADR1 $ UnitedHealth Group, Inc.1 Watson Pharmaceuticals, Inc.*1 Zoll Medical Corp.*1 INDUSTRIALS – 21.3% Clean Harbors, Inc.*1 Cummins, Inc.1 Deere & Co.1 Deluxe Corp.1 FTI Consulting, Inc.*1 Granite Construction, Inc.1 IDEX Corp.1 Korn/Ferry International*1 MasTec, Inc.*1 Ryder System, Inc.1 Snap-On, Inc.1 Teledyne Technologies, Inc.*1 Textainer Group Holdings Ltd.1 Union Pacific Corp.1 United Parcel Service, Inc. - Class B1 United Technologies Corp.1 W.W. Grainger, Inc.1 INFORMATION TECHNOLOGY – 17.6% Apple, Inc.*1 Autodesk, Inc.*1 Check Point Software Technologies*1 EMC Corp.*1 Finisar Corp.*1 Google, Inc. - Class A*1 Intel Corp.1 International Business Machines Corp.1 Mastercard, Inc. - Class A1 Nuance Communications, Inc.*1 Oracle Corp.1 QUALCOMM, Inc.1 Synopsys, Inc.*1 Take-Two Interactive Software, Inc.*1 TIBCO Software, Inc.*1 Trimble Navigation Ltd.*1 14 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value INFORMATION TECHNOLOGY (Continued) Ultratech, Inc.*1 $ MATERIALS – 1.6% Eastman Chemical Co.1 Harry Winston Diamond Corp.*1 TELECOMMUNICATION SERVICES – 3.7% AT&T, Inc.1 Vodafone Group PLC - ADR1 UTILITIES – 1.0% NorthWestern Corp.1 TOTAL COMMON STOCKS (Cost $32,764,979) Principal Amount Value SHORT-TERM INVESTMENTS – 7.1% $ UMB Money Market Fiduciary Fund, 0.01%1, 2 TOTAL SHORT-TERM INVESTMENTS (Cost $2,964,655) TOTAL INVESTMENTS – 97.3% (Cost $35,729,634) Other Assets in Excess of Liabilities – 2.7% TOTAL NET ASSETS – 100.0% $ Number of Shares Value SECURITIES SOLD SHORT – 88.9% COMMON STOCKS – 85.2% CONSUMER DISCRETIONARY – 20.6% ) American Public Education, Inc.* ) ) Chipotle Mexican Grill, Inc.* ) ) Choice Hotels International, Inc. ) ) Citi Trends, Inc.* ) ) Coach, Inc. ) ) Gap, Inc. ) ) Garmin Ltd. ) 15 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value CONSUMER DISCRETIONARY (Continued) ) Lamar Advertising Co. - Class A* $ ) ) Lowe's Cos., Inc. ) ) Lululemon Athletica, Inc.* ) ) Lumber Liquidators, Inc.* ) ) National CineMedia, Inc. ) ) Nordstrom, Inc. ) ) NVR, Inc.* ) ) Pulte Homes, Inc.* ) ) Royal Caribbean Cruises Ltd. ) ) Staples, Inc. ) ) Target Corp. ) ) Thomson Reuters Corp. ) ) Toyota Motor Corp. - ADR ) ) Urban Outfitters, Inc.* ) ) CONSUMER STAPLES – 8.8% ) Campbell Soup Co. ) ) ConAgra Foods, Inc. ) ) Energizer Holdings, Inc.* ) ) Herbalife Ltd. ) ) Kellogg Co. ) ) Lorillard, Inc. ) ) Safeway, Inc. ) ) Sanderson Farms, Inc. ) ) ENERGY – 2.2% ) Bristow Group, Inc. ) ) Cameco Corp. ) ) FINANCIALS – 0.7% ) Banco Santander SA - ADR ) HEALTH CARE – 12.6% ) Alere, Inc.* ) ) AMERIGROUP Corp.* ) ) AstraZeneca PLC - ADR ) ) Baxter International, Inc. ) ) Becton, Dickinson and Co. ) ) Charles River Laboratories International, Inc.* ) 16 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value HEALTH CARE (Continued) ) LHC Group, Inc.* $ ) ) Lincare Holdings, Inc. ) ) Owens & Minor, Inc. ) ) Quest Diagnostics, Inc. ) ) Sanofi - ADR ) ) Valeant Pharmaceuticals International, Inc.* ) ) Zimmer Holdings, Inc.* ) ) INDUSTRIALS – 14.4% ) Avery Dennison Corp. ) ) Caterpillar, Inc. ) ) CSX Corp. ) ) Fastenal Co. ) ) General Dynamics Corp. ) ) Heartland Express, Inc. ) ) Ingersoll-Rand PLC ) ) Kansas City Southern* ) ) Lennox International, Inc. ) ) Navistar International Corp.* ) ) PACCAR, Inc. ) ) Pitney Bowes, Inc. ) ) Republic Services, Inc. ) ) INFORMATION TECHNOLOGY – 18.6% ) Amphenol Corp. - Class A ) ) Arris Group, Inc.* ) ) ASML Holding NV ) ) Badger Meter, Inc. ) ) CA, Inc. ) ) Dell, Inc.* ) ) Flextronics International Ltd.* ) ) Infosys Technologies Ltd. - ADR ) ) Jabil Circuit, Inc. ) ) Lender Processing Services, Inc. ) ) Logitech International SA* ) ) Microchip Technology, Inc. ) ) Nokia OYJ - ADR ) ) SAIC, Inc.* ) ) SAP AG - ADR ) ) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR ) 17 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value INFORMATION TECHNOLOGY (Continued) ) Texas Instruments, Inc. $ ) ) MATERIALS – 2.6% ) Eagle Materials, Inc. ) ) International Flavors & Fragrances, Inc. ) ) Scotts Miracle-Gro Co. - Cl. A ) ) Titanium Metals Corp. ) ) TELECOMMUNICATION SERVICES – 3.7% ) America Movil S.A.B. de C.V. - ADR ) ) MetroPCS Communications, Inc.* ) ) Telefonica SA - ADR ) ) Verizon Communications, Inc. ) ) UTILITIES – 1.0% ) Exelon Corp. ) TOTAL COMMON STOCKS (Proceeds $35,720,099) ) EXCHANGE-TRADED FUNDS – 3.7% ) iShares Dow Jones U.S. Pharmaceuticals Index Fund - ETF ) ) iShares Nasdaq Biotechnology Index Fund - ETF* ) ) iShares S&P Global Financials Sector Index Fund - ETF ) ) SPDR S&P Metals & Mining - ETF ) ) SPDR S&P Pharmaceuticals- ETF ) ) SPDR S&P Semiconductor - ETF ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,506,384) ) TOTAL SECURITIES SOLD SHORT (Proceeds $37,226,483) $ ) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 Long security positions with a value of $40,658,937 have been segregated in connection with securities sold short. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 18 Zacks Market Neutral Fund SUMMARY OF INVESTMENTS As of November 30, 2011 Security Type/Sector Percent of Total Net Assets Common Stocks Industrials 21.3% Information Technology 17.6% Consumer Discretionary 16.9% Health Care 14.2% Consumer Staples 9.8% Telecommunication Services 3.7% Financials 3.1% Materials 1.6% Utilities 1.0% Energy 1.0% Total Common Stocks 90.2% Short-Term Investments 7.1% Total Investments 97.3% Other Assets in Excess of Liabilities 2.7% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 19 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value COMMON STOCKS - 98.9% CONSUMER DISCRETIONARY - 12.8% 11 Arctic Cat, Inc.* $ Bebe Stores, Inc. Carrols Restaurant Group, Inc.* 40 Churchill Downs, Inc. 19 Dorman Products, Inc.* 59 Global Sources Ltd.* 24 Johnson Outdoors, Inc. - Class A* 82 Knology, Inc.* Luby's, Inc.* 55 Marcus Corp. Monarch Casino & Resort, Inc.* Outdoor Channel Holdings, Inc. 17 Papa John's International, Inc.* 38 Standard Motor Products, Inc. CONSUMER STAPLES - 5.5% 19 Darling International, Inc.* 59 Inter Parfums, Inc. 28 J&J Snack Foods Corp. 69 National Beverage Corp. 49 Schiff Nutrition International, Inc.* 27 Susser Holdings Corp.* ENERGY - 6.8% 43 Alon USA Energy, Inc. 44 Delek US Holdings, Inc. 28 Golar LNG Ltd. 16 Natural Gas Services Group, Inc.* 8 OYO Geospace Corp.* 46 REX American Resources Corp.* 55 Targa Resources Corp. 44 Tesco Corp.* FINANCIALS - 20.1% 47 Center Bancorp, Inc.* 17 Credit Acceptance Corp. 75 Eagle Bancorp, Inc.* 14 Enstar Group Ltd.* ESSA Bancorp, Inc. 30 FBL Financial Group, Inc. - Class A 34 First Defiance Financial Corp. 31 First Financial Corp. 78 German American Bancorp, Inc. 20 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value FINANCIALS (Continued) 77 HFF, Inc. - Class A* $ 14 INTL. FCStone, Inc.* 42 Investors Bancorp, Inc.* JMP Group, Inc. 13 Lakeland Financial Corp. 40 MarketAxess Holdings, Inc. Mission West Properties, Inc. - REIT Northfield Bancorp, Inc. 44 Union First Market Bankshares Corp. 69 United Financial Bancorp, Inc. 30 West Bancorporation, Inc. HEALTH CARE - 7.1% 16 Arthrocare Corp.* 83 Assisted Living Concepts, Inc. - Class A 27 Cantel Medical Corp. 46 CryoLife, Inc.* 6 Par Pharmaceutical Cos., Inc.* Select Medical Holdings Corp.* 28 Synovis Life Technologies, Inc.* 97 Triple-S Management Corp. - Class B* 3 WellCare Health Plans, Inc.* INDUSTRIALS - 26.3% 13 Amerco, Inc.* 18 American Railcar Industries, Inc.* 1 Astronics Corp. - Class B* 36 78 AT Cross Co. - Class A* 26 Barrett Business Services, Inc. 39 Blount International, Inc.* 23 Cascade Corp. 51 Courier Corp. 15 CRA International, Inc.* 24 DXP Enterprises, Inc.* 18 Exponent, Inc.* 50 G&K Services, Inc. - Class A 72 Generac Holdings, Inc.* GP Strategies Corp.* 11 Hurco Cos., Inc.* 21 Kadant, Inc.* 26 McGrath Rentcorp 27 Miller Industries, Inc. 9 NACCO Industries, Inc. - Class A 22 Park-Ohio Holdings Corp.* 52 Patriot Transportation Holding, Inc.* 21 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value INDUSTRIALS (Continued) 11 Raven Industries, Inc. $ 84 Rollins, Inc. 60 Textainer Group Holdings Ltd. 49 Trimas Corp.* 96 Universal Truckload Services, Inc. 17 US Ecology, Inc. 33 Woodward, Inc. INFORMATION TECHNOLOGY - 15.7% 94 Actuate Corp.* American Software, Inc. - Class A 18 Brightpoint, Inc.* Deltek, Inc.* 64 Electro Scientific Industries, Inc.* 34 Electronics for Imaging, Inc.* Exar Corp.* 31 ExlService Holdings, Inc.* 26 GSI Group, Inc.* Guidance Software, Inc.* Hackett Group, Inc.* 76 Insight Enterprises, Inc.* 28 IXYS Corp.* 10 Kenexa Corp.* 19 Liquidity Services, Inc.* 8 MTS Systems Corp. PC Connection, Inc. 23 PROS Holdings, Inc.* TechTarget, Inc.* 25 Tessera Technologies, Inc.* MATERIALS - 2.6% 24 HB Fuller Co. 11 Innophos Holdings, Inc. 8 LSB Industries, Inc.* 25 Myers Industries, Inc. 33 Tredegar Corp. UTILITIES - 2.0% 46 Southwest Gas Corp. TOTAL COMMON STOCKS (Cost $90,775) 22 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Principal Amount Value SHORT-TERM INVESTMENT - 21.5% $ UMB Money Market Fiduciary Fund, 0.01%1 $ TOTAL SHORT-TERM INVESTMENT (Cost $19,908) TOTAL INVESTMENTS - 120.4% (Cost $110,683) Liabilities less Other Assets - (20.4)% ) TOTAL NET ASSETS - 100.0% $ *Non-income producing. 1 The rate is the annualized seven-day yield at period end. Percent of Security Type/Sector Total Net Assets Common Stocks Industrials 26.3% Financials 20.1% Information Technology 15.7% Consumer Discretionary 12.8% Health Care 7.1% Energy 6.8% Consumer Staples 5.5% Materials 2.6% Utilities 2.0% Telecommunication Services 0.0% Total Common Stocks 98.9% Short-Term Investments 21.5% Total Investments 120.4% Liabilities less Other Assets (20.40%) Total Net Assets 100.0% See accompanying Notes to Financial Statements. 23 Zacks Funds STATEMENTS OF ASSETS AND LIABILITIES As of November 30, 2011 All-Cap Core Fund1 Market Neutral Fund Assets: Investments in securities, at value (cost $18,178,957 and $35,729,634) $ $ Cash — Cash deposited with broker for securities sold short — Receivables: Investment securities sold — Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $0 and $37,226,483) — Dividends and interest on securities sold short — Payables: Investment securities purchased Fund shares redeemed Distribution plan (Note 6) Advisory fees Auditing fees Fund accounting fees Fund administration fees Transfer agent fees and expenses Custody fees Trustees' fees 91 Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ Accumulated net realized loss on investments ) ) Net unrealized appreciation on: Investments Securities sold short — Net Assets $ $ Maximum Offering Price per Share: Class A: Net assets applicable to shares outstanding $ $ Shares of beneficial interest issued and outstanding Redemption price per share $ $ Maximum sales charge (5.75% of offering price)* Maximum offering price per share $ $ Class C: Net assets applicable to shares outstanding $ $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ $ 1 Prior to April 1, 2011, the Fund was known as the Zacks Multi-Cap Opportunities Fund. *On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 24 Zacks Funds STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2011 Small-Cap Core Fund Assets: Investments in securities, at value (cost $110,683) $ Receivables: Investment securities sold Dividends and interest From Advisor Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Distribution plan (Note 6) 59 Auditing fees Organizational fees Fund accounting fees Fund administration fees Transfer agent fees and expenses Custody fees Trustees' fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income 76 Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 25 Zacks Funds STATEMENTS OF OPERATIONS For the Period Ended November 30, 2011 All-Cap Core Fund1 Market Neutral Fund Investment Income: Dividends (net of foreign withholding taxes of $3,560 and $4,621) $ $ Interest 55 Total investment income Expenses: Advisory fees Distribution fees (Note 6) Class A Class C Fund accounting fees Transfer agent fees and expenses Fund administration fees Registration fees Custody fees Audit fees Legal fees Chief Compliance Officer fees Shareholder reporting fees Trustees' fees and expenses Insurance fees Miscellaneous Total expenses Less: Advisory fees waived ) ) Dividends and interest on securities sold short — Net expenses Net investment loss ) ) Realized and Unrealized Gain (Loss) on Investments and Securities Sold Short: Net realized gain (loss) on: Investments Securities sold short ) ) Total net realized gain (loss) Net change in unrealized appreciation/(depreciation) on: Investments ) ) Securities sold short — Total net change in unrealized appreciation/(depreciation) ) ) Net realized and unrealized gain (loss) on investments and securities sold short Net Increase in Net Assets from Operations $ $ 1Prior to April 1, 2011, the Fund was known as the Zacks Multi-Cap Opportunities Fund. See accompanying Notes to Financial Statements. 26 Zacks Funds STATEMENT OF OPERATIONS For the Period Ended November 30, 2011 Small-Cap Core Fund* Investment Income: Dividends (net of foreign withholding taxes of $0) $ Total investment income Expenses: Advisory fees Distribution fees (Note 6) 95 Fund accounting fees Transfer agent fees and expenses Fund administration fees Registration fees Custody fees Audit fees Legal fees Chief Compliance Officer fees Shareholder reporting fees Trustees' fees and expenses Insurance fees Organizational fees Miscellaneous Total expenses Less: Advisory fees waived ) Less: Other expenses reimbursed ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments and Securities Sold Short: Net realized loss on investments ) Total net realized loss ) Net change in unrealized appreciation on investments Total net change in unrealized appreciation Net realized and unrealized loss on investments ) Net Decrease in Net Assets from Operations $ ) *Commenced operations on June 30, 2011. See accompanying Notes to Financial Statements. 27 Zacks Funds Zacks All-Cap Core Fund1 STATEMENTS OF CHANGES IN NET ASSETS Year Ended November 30, 2011 Year Ended November 30, 2010 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized depreciation on investments ) ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Class A — ) Total distributions to shareholders — ) Capital Transactions: Net proceeds from shares sold: Class A Class C Reinvestment of distributions: Class A — Cost of shares redeemed: Class A* ) ) Class C** ) ) Net decrease from capital transactions ) ) Total increase (decrease) in net assets ) Net Assets: Beginning of year End of year $ $ Accumulated net investment income (loss) $
